Citation Nr: 1611612	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for spinal stenosis (low back disability).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Marine Corps from December 1978 to December 1982, and in the U.S. Army from December 1987 to February 1995 and from October 2004 to April 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for low back disability (characterized as intervertebral disc syndrome) and assigned an initial rating of 20 percent effective November 1, 2005.  The Veteran disagreed with the initial rating assigned.  In April 2009, the RO granted a temporary total rating for convalescence following low back surgery for the period from July 22, 2008 to October 1, 2008, and assigned a 20 percent rating from October 1, 2008.  

In August 2009, the RO determined that the effective date for service connection was clearly and unmistakably erroneous and assigned an effective date of April 14, 2006.  In the August 2009 decision, the RO also granted a separate rating of 20 percent for neuritis of the left lower extremity effective April 14, 2006.  

In a September 2009 VA Form 9, the Veteran raised the issue of entitlement to a TDIU.  In May 2013, the Board remanded the issues of an initial rating in excess of 20 percent for low back disability and entitlement to a TDIU to the RO for additional action.  In December 2014, the RO recharacterized the service-connected low back disability as spinal stenosis and denied a TDIU.  

In December 2015, the RO proposed a reduction in the rating for neuritis of the left lower extremity from 20 percent to 0 percent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

The Veteran contends that an initial rating in excess of 20 percent is warranted for his low back disorder as the current rating does not adequately reflect the severity of his disability.  He also contends that entitlement to a TDIU is warranted because his low back disability prevents him from working.

The report of the Veteran's February 2014 VA examination for compensation purposes conveys that the Veteran reported taking Family and Medical Leave Act (FMLA) leave from his job from 2006-2008 because he was unable to work due to the service-connected low back disability.  The VA examiner wrote in that report that "there is no way for me to determine the length of or medical basis for the time off as I have no documentation to review.  [The Veteran] asserts that the sole reason for FMLA was for his back problem and that would seem very reasonable to me but, again, I don't have any documentation to affirm that."  

The Board finds that the Veteran's FMLA records would be relevant and probative of issues of rating the low back disability and a TDIU.  VA should obtain all relevant records that could be potentially helpful in resolving these issues on appeal.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the issues of initial rating for low back disability and TDIU are REMANDED for the following action: 

1.  Ask the Veteran to provide information showing use of FMLA leave due to the low back disability.  Upon receipt of the requested information and the appropriate releases, the RO should contact the relevant offices to obtain all records related to the Veteran's FMLA leave.

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




